Citation Nr: 9922600	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 1998 the Board issued a decision which found 
that there was no new and material evidence to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  On September 28, 1998, 
representatives of the Secretary of VA filed a motion for 
remand which was also served on the veteran.  The 
representatives moved to vacate and remand the Board's June 
1998 decision.  The Court granted the motion.  In an order 
dated in November 1998 the court vacated that decision and 
remanded the case for further action by the Board.

In April 1999 the veteran filed a motion for a 30 day 
extension of time to submit additional evidence.  A ruling on 
the motion on June 8, 1999 granted the 30 day extension.  
Through the end of July, 1999, no additional evidence had 
been submitted. 


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in July 1980 on the basis that the onset such 
disorder was not shown in service.

2.  The additional evidence submitted since the 1980 decision 
of the Board which denied service connection for a 
psychiatric disorder is cumulative and does not include any 
new information regarding whether the veteran's psychiatric 
disorder began during service or is related to service which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the 1980 decision of the Board 
which denied service connection for a psychiatric disorder is 
not new and material and that claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a psychiatric 
disorder.  Service connection for anxiety neurosis with 
depressive features was denied by the Board in July 1980 on 
the basis it was not shown until several years after service.  
The Board also denied service connection for a personality 
disorder on the basis that it was not a disease for which 
service connection could be awarded under the law.  That 
decision is final.  38 U.S.C.A. § 7104.

To reopen his claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  The Court has held that 
new evidence is not that which is merely cumulative of other 
evidence on the record and material evidence is that which is 
relevant and probative of the issue at hand.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after having found that 
additional evidence is "new and material," and, thus, 
reopening the claim, does the question of whether the claim 
is well-grounded arise.  Winters v. West, 12 Vet.App. 203, 
(1999), Elkins v. West, 12 Vet.App. 209, (1999).  

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

At the time of the July 1980 decision of the Board, the 
evidence of record consisted of service medical records which 
showed that the veteran was seen for an initial consultation 
at a military mental health clinic in October 1973.  The 
impression was deferred.  The remaining service medical 
records do not reveal evidence of any follow-up visit, and on 
separation examination, psychiatric evaluation was reported 
to be normal.  

Also of record was a letter from George W. Wood III, M.D., 
who reported that he had first seen the veteran at a student 
health center in September 1977 for complaints of a 
varicocele.  He was seen on three other occasions during that 
year for various complaints.  Dr. Wood reported that the 
veteran was rather anxious and tremulous.

In a letter dated in March 1979, Charles O. Grant, Ph.D., 
reported that he had seen the veteran on various occasions 
between July 1977 and February 1979.  He stated that the 
veteran had serious psychological problems and that there was 
no evidence in his records that would indicate a direct 
service connection.  He reported that the veteran had never 
shared anything of his military experiences and that he had 
no basis for making a judgment about the effects of those 
experiences.

On VA examination in October 1979 the veteran was reported to 
be moderately anxious and tense.  The diagnosis was anxiety 
neurosis with depressive features in a passive aggressive 
individual with paranoid traits.

Since the July 1980 Board decision the veteran provided 
copies of military personnel records which showed that he 
received non-judicial punishment for being absent without 
leave in October 1973.  Those records provided no information 
concerning a psychiatric disorder.  Letters from 
psychologists at the University of Maine revealed that the 
only remaining records of the veteran's treatment showed only 
that he had been a client at the mental health center in 1978 
and 1979.  Treatment records had been destroyed.

A copy of a presentence report shows that the veteran was 
convicted of several criminal offenses.  With regard to the 
veteran's mental and emotional health, the report noted that 
he underwent therapy in the mid to late 1970's.  

The veteran has attributed his psychiatric disorder to 
hardships in service.  Service connection for a psychiatric 
disorder was initially denied by the Board in 1980 because an 
acquired psychiatric disorder was not shown in service.  It 
was noted at that time that a psychiatric disorder was first 
shown several years after the veteran's separation from 
service.  The principal reason for the denial of service 
connection for a psychiatric disorder in 1980 was not the 
absence of the disorder, but rather the absence of evidence 
of the onset of the disorder in service or of any nexus 
between an event in service and the current psychiatric 
disorder.  

The additional medical evidence received since the 1980 
decision only confirms that the veteran was treated for a 
psychiatric disorder in 1978 and 1979.  That evidence is 
merely cumulative of evidence already of record in 1980.  It 
does not supply any new information and, therefore is not 
"new" for the purpose of reopening the veteran's claim for 
service connection for a psychiatric disorder.

Service personnel records added to the record since 1980 do 
not show the presence of a psychiatric disorder in service.  
Likewise, court records, including a presentencing report, 
submitted by the veteran do not show the presence of a 
psychiatric disorder in service.  The veteran has attempted 
to establish a nexus between his current psychiatric disorder 
and service by asserting that the psychiatric disorder was 
caused by experiences in service.  However, he has presented 
no medical evidence to show a link between any event in 
service and a psychiatric disorder.  The veteran himself is 
not qualified to testify as to a causal link between any 
present psychiatric disorder and events in service.  Espirtu 
v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, that 
evidence is not material.

Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

